DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the application filed on 2/24/2020, wherein:
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for facilitating real estate events which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales .  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: facilitating real estate events.  The steps of: a) receive a loan pre-approval request from a buyer/borrower and to generate a buyer/borrower contact record associated therewith, generate a loan officer assignment indicator regarding the buyer/borrower contact record and to transmit the loan officer assignment indicator to a selected loan officer, generate an approval indication when the lender has pre-approved the loan pre-approval request, add the assignment indicator and the pre-approval indication to the buyer/borrower contact record; (b) receive the buyer/borrower contact record; (d) receive a copy of the buyer/borrower contact record and to select a real estate agent from a list of real estate agents associated with the lender to be assigned to the buyer/borrower contact record, generate a real estate agent notification indicating that the selected real estate agent has been assigned to the buyer/borrower contact record and transmit the real estate agent notification to the selected real estate agent, the buyer/borrower and the selected loan officer, when considered collectively as an ordered combination, recites the oral abstract idea of facilitating real estate events. 
For independent claim 10, the claim recites an abstract idea of: facilitating real estate events.  The steps of: a) receive a loan pre-approval request from a buyer/borrower and to generate a buyer/borrower contact record associated therewith, generate a loan officer assignment indicator regarding the buyer/borrower contact record and to transmit the loan officer assignment indicator to a selected loan officer, generate an approval indication when the lender has pre-approved the loan pre-approval request, add the assignment indicator and the pre-approval indication to the buyer/borrower contact record; (b) receive the buyer/borrower contact record from the lender; (d) present a loan-officer specific multiple listing service page to the buyer/borrower, in which the loan-officer specific multiple listing service page presents a plurality of real estate listings to the buyer/borrower, each of the plurality of real estate listings providing information about a property that is for sale, sends a notice to both the real estate agent and the loan officer identifying the property associated with the real estate listing selected by the buyer/borrower, when considered collectively as an ordered combination, recites the oral abstract idea of facilitating real estate events. 
For independent claim 19, the claim recites an abstract idea of: facilitating real estate events.  The steps of: a) receive a loan pre-approval request from a buyer/borrower and to generate a buyer/borrower contact record associated therewith, generate a loan officer assignment indicator regarding the buyer/borrower contact record and to transmit the loan officer assignment indicator to a selected loan officer, generate an approval indication when the lender has pre-approved the loan pre-approval request, add the assignment indicator and the pre-approval indication to the buyer/borrower contact record; (b) receive the buyer/borrower contact record from the lender; (d) receive a copy of the buyer/borrower contact record and to select a real estate agent from a list of real estate agents associated with the lender to be assigned to the buyer/borrower contact record, generate a real estate agent notification indicating that the selected real estate agent has been assigned to the buyer/borrower contact record and transmit the real estate agent notification to the selected real estate agent, the buyer/borrower and the selected loan officer, present a loan-officer specific multiple listing service page to the buyer/borrower, in which the loan-officer specific multiple listing service page presents a plurality of real estate listings to the buyer/borrower, each of the plurality of real estate listing pages providing information about a property that is for sale, sends a notice to both the real estate agent and the loan officer identifying the property associated with the real estate listing selected by the buyer/borrower, receive an input from the selected real estate agent indicating that the real estate agent has made contact with the buyer/borrower and to store a record of input in the buyer/borrower contact record, wherein the loan-officer specific multiple listing service page includes an offer associated with at least one of the real estate listing that indicates that the buyer/borrower desires to make an offer on the property associated with the real estate listing selected by the buyer/borrower so that receive input from the buyer/borrower regarding an amount offered for the property, notify the selected loan officer and the selected real estate agent when the buyer/borrower clicks on the offer and wherein, when the buyer/borrower clicks on the offer, receive a confirmation from the loan officer that the amount offered by the buyer/borrower has been pre-approved and to transmit to the selected real estate agent an indication that the amount offered has been pre-approved and that the selected is authorized to present a corresponding offer to a seller of the property, when considered collectively as an ordered combination, recites the oral abstract idea of facilitating real estate events. 
Independent claims 1, 10, and 19, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  For independent claim 1, the steps of: a) receive a loan pre-approval request from a buyer/borrower and to generate a buyer/borrower contact record associated therewith, generate a loan officer assignment indicator regarding the buyer/borrower contact record and to transmit the loan officer assignment indicator to a selected loan officer, generate an approval indication when the lender has pre-approved the loan pre-approval request, add the assignment indicator and the pre-approval indication to the buyer/borrower contact record; (b) receive the buyer/borrower contact record; (d) receive a copy of the buyer/borrower contact record and to select a real estate agent from a list of real estate agents associated with the lender to be assigned to the buyer/borrower contact record, generate a real estate agent notification indicating that the selected real estate agent has been assigned to the buyer/borrower contact record and transmit the real estate agent notification to the selected real estate agent, the buyer/borrower and the selected loan officer, considered collectively as an ordered combination, is a process that, under  such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 10 and 19 also recite Certain Methods of Organizing Human Activity.  Preapproving a borrower for a mortgage from a lender, a realtor presenting property listings to the borrower, and the borrower presenting an offer to purchase a property is creating contractual agreements for a sale that involves participants in a business relationship.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a lender computer in data communication with a global computer network and associated with a lender, programmed to, the lender computer also programmed to, a loan officer computer in data communication with the global computer network and associated with the selected loan officer, the loan officer computer programmed to, a real estate agent computer in data communication with the global computer network, a central server in data communication with the global computer network and programed, the central server further programmed, a server system for facilitating events between participants via a global computer network, present a web page with links to pages, the buyer/borrower clicks on the links, the web page includes a button associated with the 
Dependent claims 2-9, 11-18, and 20 recite similar limitations as claims 1, 10, and 19; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  The limitations of dependent claims 2, 7-9, and 11-14 are all included in independent claim 19 and held to be patent ineligible under 35 U.S.C. 101 for the same reasons as independent claim 19.  In claims 3-6, 15-18, and 20, the additional limitations of: receive a buyer/borrower status report from the selected agent, wherein the buyer/borrower status report indicates completion of events relevant to a property search by the buyer/borrower and transmit the buyer/borrower status report to the selected loan officer, and monitor events involving a property search by the buyer/borrower and send periodic reports to the selected loan officer and the selected real estate agent indicative of the events and transmit indications of important property buying related milestone dates to the selected loan officer and the selected real estate agent and receive an indication from the buyer/borrower that the buyer/borrower has closed on a property and to transmit an indication thereof to the selected loan officer and the selected real estate agent, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations, because these describe the intermediate steps of the process for facilitating real estate events between real estate transaction participants.   Other than reciting the abstract idea, the 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 10, and 19 only recite the additional elements of “a lender computer in data communication with a global computer network and associated with a lender, programmed to, the lender computer also programmed to, a loan officer computer in data communication with the global computer network and associated with the selected loan officer, the loan officer computer programmed to, a real estate agent computer in data communication with the global computer network, a central server in data communication with the global computer network and programed, the central server further programmed, a server system for facilitating events between participants via a global computer network, present a web page with links to pages, the buyer/borrower clicks on the links, the web page includes a button associated with the links, and the buyer/borrower clicks on the button”.  A plain reading of Figures 1 and 2, 
Dependent claims 2-9, 11-18, and 20, recite similar generic computer components as the independent claims, such as “the central server further programmed, present a web page with links to pages, the buyer/borrower computer, the buyer/borrower clicks on the links, the web page includes a button associated with the links, and the buyer/borrower clicks on the button”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed a) receive a loan pre-approval request from a buyer/borrower and to generate a buyer/borrower contact record associated therewith, generate a loan officer assignment indicator regarding the buyer/borrower contact record and to transmit the loan officer assignment indicator to a selected loan officer, generate an approval indication when the lender has pre-approved the loan pre-approval request, add the assignment indicator and the pre-approval indication to the buyer/borrower contact record; (b) receive the buyer/borrower contact record; (d) receive a copy of the buyer/borrower contact record and to select a real estate agent from a list of real estate agents associated with the lender to be assigned to the buyer/borrower contact record, generate a real estate agent notification indicating that the selected real estate agent has been assigned to the buyer/borrower contact record and transmit the real estate agent notification to the selected real estate agent, the buyer/borrower and the selected loan officer, and based on similar reasoning and rationale for the steps of independent claims 10 and 19, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite: receiving a loan approval request, receive the buyer/borrower contact record, generate a real estate agent notification, present a multiple listing service web page to the buyer/borrower computer with links to the property information, receiving an input from a real estate agent, receiving an amount offered for the property when the buyer/borrower clicks on an offer button, notify the loan officer and real estate agent when the buyer/borrower clicks on the offer button, send a notice identifying the property associated with the link selected, receive a confirmation from the loan officer, and transmit an indication that the Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) in which the court held that using generic computer components for generating a second menu from a first menu and sending the second menu to another location was invoking computers as a tool to perform the existing process. 
In addition, the dependent claims 2-9, 11-18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the central server further programmed, present a web page with links to pages, the buyer/borrower computer, the buyer/borrower clicks on the links, the web page includes a button associated with the links, and the buyer/borrower clicks on the button” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); which fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional elements (see MPEP 2106.05(h)) since the report is merely presenting the results of the analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  For these reasons, dependent claims 2-9, 11-18, and 20 are also are not patent eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,433,650 to Thomas (hereinafter referred to as Thomas), in view of US 2004/0215552 to Horn et al. (hereinafter referred to as Horn).

In regards to claim 1, Thomas discloses a system for facilitating real estate events between real estate transaction participants via a global computer network (comprehensive computer system for automating and facilitating the performing and processing of tasks, information transfer, and storage associated with the home sale, mortgage loan financing and settlement process over a distributed computing network, col. 9, lines 58-67, figs. 1-3), comprising: (a) a lender computer (virtual mortgage office 30 allows one or more persons including a loan officer to perform all tasks and activities associated with completion of the loan origination process from one comprehensive computer program, figs. 1-3) in data communication with the global computer network (virtual mortgage office 30 uses comprehensive computer program to receive, communicate and exchange information with buyer 15, real estate agent or builder 20, receive loan search criteria 240 and send loan quotes 20, pre-qualify or pre-approve borrower 270, receive and enter loan application information, and services including credit reports 112, loan approval, generate 120 and send and save loan documents 50, 75, 275, col. 36, lines 5-52, figs. 1-3) and associated with a lender (virtual mortgage 
Horn, in the related field of apparatus and methods for electronically managing and approving a loan application, teaches the lender computer also programmed to generate a loan officer assignment indicator regarding the buyer/borrower contact record (the loan screen 1000 depicts all loans in process in a tabular form wherein the first column 1015 is the loan number, 

In regards to claim 2, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive an input from the selected real estate agent indicating that the real estate agent has made contact with the buyer/borrower (system and process 45 can automatically generate to request a quote from service providers 20 which can respond with a quote for real estate broker service information 20 and the process and system 45 can display and prompt the seller to review or select a quote, col. 54, lines 23-58) and to store 

In regards to claim 3, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive a buyer/borrower status report from the selected agent (Virtual Real Estate Office automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 29, lines 9-13, figs. 4 and 7), wherein the buyer/borrower status report indicates completion of events relevant to a property search (Virtual Mortgage office 30 receives through the application server 45 the property search criteria 240, property search results 245, and sale contract information 255, col. 36, lines 32-52, figs. 1-25) by the buyer/borrower (Virtual Real Estate Office automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 29, lines 9-13, figs. 4 and 7) and wherein the central server is further programmed to transmit the buyer/borrower status report to the selected loan officer (Virtual Mortgage Office 30 also  automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an 

In regards to claim 4, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to monitor events involving a property search by the buyer/borrower (Virtual Mortgage office 30 receives through the application server 45 the property search criteria 240, property search results 245, sale contract information 255, col. 36, lines 32-52, figs. 1-25) and send periodic reports to the selected loan officer (Virtual Mortgage Office 30 also automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 40, lines 3-7, figs. 4 and 7) and the selected real estate agent indicative of the events (Virtual Real Estate Office automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 29, lines 9-13, figs. 4 and 7).

In regards to claim 5, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server is further programmed to transmit indications of important property buying related milestone (Virtual Mortgage Office Transaction Navigator automatically tracks stages of each transaction 

In regards to claim 6, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive an indication from the buyer/borrower that the buyer/borrower has closed on a property (Virtual Settlement Office 35 performs all tasks and activities associated with the completion of title and settlement process from comprehensive computer program, enter, receive, communicate and exchange 45 information with seller 10, buyer 15, real estate agent 20, mortgage lender 30 and service providers 25, col. 40, lines 9-67, figs. 3c, 7, 19, 20, 21, 23, 29) and to transmit an indication thereof to the selected loan officer (Virtual Mortgage Office can receive final, signed settlement statements (HUD-1) 372, appropriate loan closing documents 371, 

In regards to claim 7, modified Thomas discloses the system of Claim 1, wherein the central server (application server 45, figs. 1-3) is further programmed to present a loan-officer specific multiple listing service web page to the buyer/borrower computer (real estate agent or the Buyer from the Property tab in the Buyer Virtual Desktop 15, 240 can enter property search criteria 240 and search property database, either internal 50 or external 75, including the MLS and retrieve property search results information 245 matching buyer’s search criteria information, col. 26, lines 28-46, figs. 11, 13, 13a, 13aa, 13c), in which the loan-officer specific multiple listing service web page presents a plurality of real estate listing links to the buyer/borrower computer (property search results information 245 includes pictures, videos, and maps matchings buyer’s search criteria 1350 and buyer can select one or more homes for more detailed information, col. 26, lines 28-46, figs. 11, 13, 13a, 13aa, 13c), each of the plurality of real estate listing links to pages providing information about a property that is for sale (property search results 

In regards to claim 8, modified Thomas discloses the system of Claim 7, and further discloses wherein the loan-officer specific multiple listing service web page includes an offer button associated with at least one of the real estate 

In regards to claim 9, modified Thomas discloses the system of Claim 8, and further discloses wherein, when the buyer/borrower clicks on the offer button (when a buyer selects a house to buy and a sale contract is generated 255, the process automatically displays and enters information to buy a property into the sale contracts documents or screens 255 including property 

In regards to claim 10, Thomas discloses a server system (application server 45, figs. 1-3) for facilitating real estate events between real estate transaction participants via a global computer network (comprehensive computer system for automating and facilitating the performing and processing of tasks, information transfer, and storage associated with the home sale, mortgage loan financing and settlement process over a distributed computing network, col. 9, lines 58-67), comprising: (a) a lender computer (virtual mortgage office 30 allows one or more persons including a loan officer to perform all tasks and activities associated with completion of the loan origination process from one comprehensive computer program, figs. 1-3) in data communication with the global computer network (virtual mortgage office 30 uses comprehensive computer program to receive, communicate and exchange information with buyer 15, real estate agent or builder 20, receive loan search criteria 240 and send loan quotes 20, pre-qualify or pre-approve borrower 270, receive and enter loan application information, and services including credit reports 112, loan approval, generate 120 and send and save loan documents 50, 75, 275, col. 36, lines 5-52, figs. 1-3) and associated with a lender (virtual mortgage office 30 allows one or more persons including the mortgage loan officer, loan processor, loan underwriter, and loan closer to perform all tasks and activities associated with completion of the loan origination process from one 
Horn, in the related field of apparatus and methods for electronically managing and approving a loan application, teaches the lender computer also programmed to generate a loan officer assignment indicator regarding the buyer/borrower contact record (the loan screen 1000 depicts all loans in process in a tabular form wherein the first column 1015 is the loan number, the second column 1020 is the name of the loan officer originating the loan and the third column 1025 displays the borrower name, paras. 0152, fig. 10a) and to transmit the loan officer assignment indicator to a selected loan officer (Fig. 31B displays a loan screen 1000 and loan table 1005 for a specific loan officer currently logged into the loan officer module 730, paras. 0204-0206, figs. 31A and 31B), and to add the assignment indicator to the contact record.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the real estate computer system of Thomas with the ability to assign a loan officer to a contact record and notify the loan officer of the assignment as taught by the system of Horn.   The motivation for doing so would have been to provide a loan officer module to permit a loan officer to track the progress of the loan application and permit the loan officer to gather documentation required to review and approve a loan (Horn, para. 0140).

In regards to claim 11, modified Thomas discloses the server system of Claim 10, and further discloses wherein the loan-officer specific multiple listing service web page includes an offer button associated with at least one of the real estate listing links (submit contract offer button 255 in figs. 13aa and 13c, figs. 13aa and 13) that indicates that the buyer/borrower desires to make an offer on the property associated with the real estate listing link selected by the buyer/borrower so that when the offer button is clicked (buyer can select one of the properties for viewing and select one on which to submit a sale contract offer 255, col. 31, lines 48-67, figs. 11, 13, 13a, 13c, 1), the central server will receive input from the buyer/borrower regarding an amount offered for the property (when a buyer selects a house to buy and a sale contract is generated 255, the process automatically displays and enters information into the sale contracts documents or screens 255, col. 48, line 58 – col. 50, line 4, fig. 15; as depicted in fig. 15, the contract of sale includes a purchase price, fig. 15), wherein the central server is further programmed to notify the selected loan officer and the selected real estate agent when the buyer/borrower clicks on the offer button (when the sale contract document 255 is generated, the process can automatically send, notify, or display sale contract document information 255 to all appropriate parties 20, 25, 30, 35, col. 57, line 42- col. 58, line 38).

In regards to claim 12, modified Thomas discloses the server system of Claim 11, and further discloses wherein, when the buyer/borrower clicks on the offer 

In regards to claim 13, modified Thomas discloses the server system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed also to receive a copy of the buyer/borrower contact record (personnel 30 can manually or the application server 45 can automatically create, save, and send loan prequalification or preapproval letter to Buyer Virtual Desktop 15, 270 and Virtual Real Estate Office 20, 270 including summary loan information displayed in the Virtual Mortgage office, col. 37, lines 5-57, figs. 1-3, 17, and 18) and to select a real estate agent from a list of real estate agents associated with the lender to be assigned to the buyer/borrower contact record (as depicted in fig. 13B a Buyer may choose to select quotes from real estate agents at 1920, fig. 13b; buyer can be prompted to enter service search criteria information 1920 to request a quote, col. 43, lines 57-63, figs. 1h, 1i, 13B), the central server further programmed to generate a real estate agent notification indicating that the selected real estate agent has been assigned to the buyer/borrower contact record (as depicted in fig. 20a, the real estate agent with the lowest bid is presented to the buyer for acceptance, fig. 20a; user can request and receive quotes or bids 421, 2030 from or more different service providers, col. 33, lines 12-67, 

In regards to claim 14, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive an input from the selected real estate agent indicating that the real estate agent has made contact with the buyer/borrower (system and process 45 can automatically generate to request a quote from service providers 20 which can respond with a quote for real estate broker service information 20 and the process and system 45 can display and prompt the seller to review or select a quote, col. 54, lines 23-58) and to store a record of input in the buyer/borrower contact record (all information entered by buyer or service provider is automatically 45 entered into system databases 50, 75, col. 28, lines 11-22, figs. 19-23).

In regards to claim 15, modified Thomas discloses the system of Claim 10, wherein the central server (application server 45, figs. 1-3) is further programmed to receive a buyer/borrower status report from the selected agent (Virtual Real Estate Office automatically displays appropriate 

In regards to claim 16, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to monitor events involving a property search by the buyer/borrower (Virtual Mortgage office 30 receives through the application server 45 the property search criteria 240, property search results 245, sale 

In regards to claim 17, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to transmit indications of important property buying related milestone (Virtual Mortgage Office Transaction Navigator automatically tracks stages of each transaction such as loan prospect, prequalified, preapproved, application, approved, settled, etc., col. 39, line 61- col. 40, line 7, figs. 3b, 3c, 7, 8) dates to the selected loan officer (Virtual Mortgage Office 30 also automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 40, lines 3-7, figs. 4 and 7) and the selected real estate agent (Virtual Real Estate Office automatically displays appropriate 

In regards to claim 18, modified Thomas discloses the system of Claim 10, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive an indication from the buyer/borrower that the buyer/borrower has closed on a property (Virtual Settlement Office 35 performs all tasks and activities associated with the completion of title and settlement process from comprehensive computer program, enter, receive, communicate and exchange 45 information with seller 10, buyer 15, real estate agent 20, mortgage lender 30 and service providers 25, col. 40, lines 9-67, figs. 3c, 7, 19, 20, 21, 23, 29) and to transmit an indication thereof to the selected loan officer (Virtual Mortgage Office can receive final, signed settlement statements (HUD-1) 372, appropriate loan closing documents 371, and appropriate title and legal documents 368 sent for Virtual Settlement Office 35 including electronic confirmation of settlement and all final, signed post closing and post recording 140, 382 documents, lines 21-64) and the selected real estate agent (Virtual Real Estate Office 20 can receive settlement statement (HUD-1) 372, and appropriate title and legal documents 368 sent from Virtual Settlement Office 35 along with commission payments 285, col. 28, lines 32-43).

In regards to claim 19, Thomas discloses a real estate system for facilitating real estate events between real estate transaction participants via a global computer network (comprehensive computer system for automating and facilitating the performing and processing of tasks, information transfer, and storage associated with the home sale, mortgage loan financing and settlement process over a distributed computing network, col. 9, lines 58-67), comprising: (a) a lender computer (virtual mortgage office 30 allows one or more persons including a loan officer to perform all tasks and activities associated with completion of the loan origination process from one comprehensive computer program, figs. 1-3) in data communication with the global computer network (virtual mortgage office 30 uses comprehensive computer program to receive, communicate and exchange information with buyer 15, real estate agent or builder 20, receive loan search criteria 240 and send loan quotes 20, pre-qualify or pre-approve borrower 270, receive and enter loan application information, and services including credit reports 112, loan approval, generate 120 and send and save loan documents 50, 75, 275, col. 36, lines 5-52, figs. 1-3) and associated with a lender (virtual mortgage office 30 allows one or more persons including the mortgage loan officer, loan processor, loan underwriter, and loan closer to perform all tasks and activities associated with completion of the loan origination process from one comprehensive computer program, figs. 1-3), programmed to receive a loan pre-approval request from a buyer/borrower (virtual mortgage office 30 receives from the application server 45 the prequalification or pre-approval 
Horn, in the related field of apparatus and methods for electronically managing and approving a loan application, teaches the lender computer also programmed to generate a loan officer assignment indicator regarding the buyer/borrower contact record (the loan screen 1000 depicts all loans in process in a tabular form wherein the first column 1015 is the loan number, the second column 1020 is the name of the loan officer originating the loan and the third column 1025 displays the borrower name, paras. 0152, fig. 10a) and to transmit the loan officer assignment indicator to a selected loan officer (Fig. 31B displays a loan screen 1000 and loan table 1005 for a specific loan officer currently logged into the loan officer module 730, paras. 0204-0206, figs. 31A and 31B), and to add the assignment indicator to the contact record.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the real estate computer system of Thomas with the ability to assign a loan officer to a contact record and notify the loan officer of the assignment as taught by the system of Horn.   The motivation for doing so would have been to provide a loan officer module to 

In regards to claim 20, Thomas discloses the real estate system of Claim 19, and further discloses wherein the central server (application server 45, figs. 1-3) is further programmed to receive a buyer/borrower status report from the selected agent (Virtual Real Estate Office automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 29, lines 9-13, figs. 4 and 7), wherein the buyer/borrower status report indicates completion of events relevant to a property search (Virtual Mortgage office 30 receives through the application server 45 the property search criteria 240, property search results 245, and sale contract information 255, col. 36, lines 32-52, figs. 1-25) by the buyer/borrower (Virtual Real Estate Office automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an electronic calendar or screens as necessary, appropriate or expedient, for their tasks or functions, col. 29, lines 9-13, figs. 4 and 7) and wherein the central server is further programmed to transmit the buyer/borrower status report to the selected loan officer (Virtual Mortgage Office 30 also  automatically displays appropriate information about transaction schedules, events, meetings, and status of activities in an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joffrey (US 2013/0179301) teaches a computerized real estate marketing system.
Corr et al. (US 9,313,209) teaches a loan origination software system for processing mortgage loans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/3/2021